DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-14 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“an action detecting unit configured to detect a magnitude of motion or an acceleration of a predetermined part of a body of the user that moves reflexively;
……………….. the robot controlling unit is further configured to control the robot in accordance with the first action instruction output by the computing unit when the magnitude of motion or the acceleration of the predetermined part detected by the action detecting unit during operation of the user apparatus is smaller than a predetermined value, and configured to control  the robot in accordance with a second action instruction different from the first action instruction output by the computing unit when the magnitude of motion or the acceleration of the predetermined part detected by the action detecting unit during operation of the user apparatus is equal to or greater than the predetermined value.”

The invention is useful as a robot control system.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666